Case 9:18-cv-81104-BB Document 105 Entered on FLSD Docket 05/01/2019 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 18-cv-81104-BLOOM/Valle

  GREENWAY NUTRIENTS, INC.,

          Plaintiff,
  v.

  ECOWIN CO., LTD., et al.,

        Defendants.
  _____________________________________/

                                                    ORDER

          THIS CAUSE is before the Court upon a sua sponte examination of the record. On April

  1, 2019, the Court granted Plaintiff’s counsel’s Motion to Withdraw as Counsel for Plaintiff in the

  above-styled case. ECF No. [98]. The Court ordered the Plaintiff1 to obtain new counsel and to

  have its new counsel file a Notice of Appearance within twenty (20) days of service of the Court’s

  Order (the “Order”). ECF No. [98], at 2. Plaintiff’s former counsel served a copy of the Order on

  Defendants on April 2, 2019. See ECF No. [99]. Plaintiff’s former counsel transmitted the Order

  to Plaintiff in numerous ways to ensure its receipt. Id. at 2 (“Counsel emailed the letter and Order

  to Greenway’s principal Gustavo Escamilla, sent a hard copy of the Letter and Order by Federal

  Express to Greenway’s address . . . and FedExed a copy of the Letter and Order to Mr. Escamilla’s

  home address”). Based on the service date of the Order on Plaintiff, the deadline for Plaintiff to

  retain counsel was April 22, 2019. Plaintiff did not comply with the Court’s Order. After the

  Plaintiff failed to comply with the Order, the Court then issued another Order requiring compliance

  no later than April 30, 2019 (“Second Order”). ECF No. [104]. The Second Order cautioned the


  1
   The Court notes that Plaintiff Greenway Nutrients, Inc. must be represented by counsel, as “[t]he rule is
  well established that a corporation is an artificial entity that can act only through agents, cannot appear pro
  se, and must be represented by counsel.” Palazzo v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985).
Case 9:18-cv-81104-BB Document 105 Entered on FLSD Docket 05/01/2019 Page 2 of 2
                                                               Case No. 18-cv-61074-BLOOM/Valle



  Plaintiff that “[f]ailure to comply will result in sanctions, including, but not limited to, dismissal

  without prejudice and without further notice.” ECF No. [104] (emphasis in original). To date

  Plaintiff has failed to comply with the Court’s Orders. See ECF Nos. [98], [104]. The time for

  compliance has passed and the Plaintiff has not complied nor sought an extension of time within

  which to do so.

         Accordingly, it is ORDERED AND ADJUDGED as follows:

               1. The above-styled case is DISMISSED WITHOUT PREJUDICE.

               2. The Clerk of the Court is instructed to CLOSE the case.

               3. To the extent not otherwise disposed of, all deadlines are TERMINATED.

         DONE AND ORDERED in Chambers at Miami, Florida this 1st day of May, 2019.




                                                        _________________________________
                                                        BETH BLOOM
                                                        UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record

  Greenway Nutrients, Inc.
  135 East Olive Ave, #4103
  Burbank, CA. 91503

  Greenway Nutrients, LLC
  405 South Platte River Drive
  Denver, CO 80223

  Ecowin Co., Ltd.
  62, Seongseogondan-ro 11-gil, Dalseo-gu, Deagu, 42713
  (Rm 522, Building No. 2, Daegu Techno Park Venture)

                                                    2
